PATTERSON, Judge.
We find no merit in the appellant’s first point on appeal and therefore affirm the appellant’s convictions for possession of cocaine and delivery of cocaine within 1,000 feet of a school. However, we vacate the appellant’s conviction for delivery of cocaine within 200 feet of a public housing facility. See State v. Thomas, 616 So.2d 1198 (Fla. 2d DCA 1993) (finding the term “public housing facility” in section 893.13(1)(i), Florida Statutes (Supp.1990), unconstitutionally vague).
Affirmed in part, reversed in part, and remanded for resentencing for the remaining counts.
FRANK, C.J., and DANAHY, J., concur.